Welcome
I am pleased to be able to inform you that a delegation from the National Assembly of Vietnam is with us today on the occasion of the 7th EP/Vietnam Interparliamentary Meeting. A very warm welcome to you all!
(Applause)
This Meeting takes place at a very important juncture in our relations. Vietnam is currently negotiating a Partnership and Cooperation Agreement with the EU and also plays an important role within ASEAN, the Association of Southeast Asian Nations, with which the EU is negotiating a free trade area. As you know, Mr Nassauer is the Chairman of our delegation.
I should like to extend a very warm welcome to the Vietnamese delegation, led by Mr Nguyen Van Son, Chairman of the Foreign Affairs Committee of the Vietnamese National Assembly, and wish you productive discussions. We did of course see each other yesterday.
Once again, I wish you a very warm welcome!